
	

114 HR 1780 IH: Helping Working Families Afford Child Care Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1780
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Ms. Sewell of Alabama (for herself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to enhance the dependent care tax credit, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Helping Working Families Afford Child Care Act. 2.Enhancement of the dependent care tax credit (a)Increase in dependent care tax credit (1)Increase in incomes eligible for full creditParagraph (2) of section 21(a) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (2)Applicable percentage definedFor purposes of paragraph (1), the term applicable percentage means 35 percent reduced (but not below zero) by 1 percentage point for each $5,000 (or fraction thereof) by which the taxpayer's adjusted gross income for the taxable year exceeds $110,000..
 (2)Increase in dollar limit on amount creditableSubsection (c) of section 21 of the Internal Revenue Code of 1986 is amended— (A)by striking $3,000 in paragraph (1) and inserting $8,000, and
 (B)by striking $6,000 in paragraph (2) and inserting $16,000. (3)Inflation adjustmentSection 21 of the Internal Revenue Code of 1986 is amended—
 (A)by redesignating subsection (f) as subsection (g), and (B)by inserting after subsection (e) the following new subsection:
						
							(f)Inflation adjustment
 (1)In generalIn the case of any taxable year beginning after 2016, the $110,000 amount in subsection (a)(2) and each of the dollar amounts in subsection (c) shall each be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting 2015 for 1992 in subparagraph (B) thereof.
 (2)RoundingThe amount of any increase under paragraph (1) shall be rounded— (A)for purposes of the dollar amount in subsection (a)(2), the nearest multiple of $1,000, and
 (B)for purposes of the dollar amounts in subsection (c), the nearest multiple of $100.. (b)Dependent care tax credit To be refundable (1)In generalThe Internal Revenue Code of 1986 is amended—
 (A)by redesignating section 21, as amended by subsection (a), as section 36C, and (B)by moving section 36C, as so redesignated, from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 in subpart C of part IV of subchapter A of chapter 1.
					(2)Technical amendments
 (A)Paragraph (1) of section 23(f) of the Internal Revenue Code of 1986 is amended by striking 21(e) and inserting 36C(e). (B)Paragraph (6) of section 35(g) of such Code is amended by striking 21(e) and inserting 36C(e).
 (C)Paragraph (1) of section 36C(a) of such Code (as redesignated by paragraph (1)) is amended by striking this chapter and inserting this subtitle.
 (D)Subparagraph (C) of section 129(a)(2) of such Code is amended by striking section 21(e) and inserting section 36C(e). (E)Paragraph (2) of section 129(b) of such Code is amended by striking section 21(d)(2) and inserting section 36C(d)(2).
 (F)Paragraph (1) of section 129(e) of such Code is amended by striking section 21(b)(2) and inserting section 36C(b)(2). (G)Subsection (e) of section 213 of such Code is amended by striking section 21 and inserting section 36C.
 (H)Subparagraph (A) of section 6211(b)(4) of such Code is amended by inserting 36C, after 36B,. (I)Subparagraph (H) of section 6213(g)(2) of such Code is amended by striking section 21 and inserting section 36C.
 (J)Subparagraph (L) of section 6213(g)(2) of such Code is amended by striking section 21, 24, 32, and inserting section 24, 32, 36C,. (K)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (L)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following:
						
							
								Sec. 36C. Expenses for household and dependent care services necessary for gainful employment..
 (M)The table of sections for subpart A of such part IV of such Code is amended by striking the item relating to section 21.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.  